Citation Nr: 1028622	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.

2.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, including as secondary to the 
claimed peripheral neuropathy of the right and left lower 
extremities.

5.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, including as secondary to the 
claimed peripheral neuropathy of the right and left lower 
extremities.

6.  Entitlement to service connection for headaches.
7.  Entitlement to service connection for disability manifested 
by dizzy spells.

8.  Entitlement to service connection for disability manifested 
by joint problems, including as secondary to the claimed 
peripheral neuropathy of the right and left lower extremities.

9.  Entitlement to service connection for a back condition, 
including as secondary to the claimed peripheral neuropathy of 
the right and left lower extremities.

10.  Entitlement to service connection for a prostate disability.

11.  Entitlement to service connection a disability manifested by 
breathing problems.

12.  Entitlement to service connection for a heart disorder, 
including as secondary to the claimed peripheral neuropathy of 
the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1956.  

In April 2008, the Board of Veterans' Appeals (Board) remanded 
the issues on appeal to the Department of Veterans Affairs (VA) 
Regional Office in Hartford, Connecticut (RO) to obtain the 
Veteran's Social Security Administration records, which have been 
obtained and added to the claims files.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 2006, 
and a transcript of the hearing is of record.

The issues of whether new and material evidence has been received 
to reopen a claim for service connection for hypertension and 
entitlement to service connection for a disability manifested by 
headaches, a disability manifested by dizziness, a prostate 
disorder, and a heart disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for service connection for peripheral 
neuropathy of the upper and lower extremities, service connection 
for a joint disability, service connection for a back disorder, 
service connection for a prostate disability, and service 
connection for a disability manifested by breathing problems, and 
he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he has experienced peripheral 
neuropathy of the upper and lower extremities, joint disability, 
back disability, prostate disability, and a disability manifested 
by breathing problems since service are competent, non-credible, 
non-probative evidence.
3.  The initial evidence of peripheral neuropathy of an 
extremity, joint disability, back disability, or a disability 
manifested by breathing problems is many years after service 
discharge, and the evidence does not show that any of these 
disabilities is due to service.   

4.  The competent, credible, probative evidence shows that any 
chronic peripheral neuropathy of the extremities, joint 
disability, back disability, or disability manifested by 
breathing problems is not etiologically related to service or to 
a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
peripheral neuropathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for the establishment of service connection for 
peripheral neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for the establishment of service connection for 
peripheral neuropathy of the right upper extremity have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The criteria for the establishment of service connection for 
peripheral neuropathy of the left upper extremity have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

5.  The criteria for the establishment of service connection for 
a joint disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

6.  A low back disability was not incurred in or aggravated by 
active duty; nor may degenerative disease be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.303, 3.307, 3.309 (2009).  

7.  The criteria for the establishment of service connection for 
a disorder manifested by breathing problems not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent 
the Veteran a letter in March 2004, prior to adjudication, which 
informed him of the requirements needed to establish entitlement 
to service connection.  



In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letter was sent.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained on the service 
connection issues decided in this case, none is needed.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the Veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  As will be discussed below, the 
Veteran's essential report as to the in-service incurrence of 
these disorders is not credible.  Given this factor, a VA 
examination is not appropriate.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the 
third element, an indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the two.
There is no competent medical evidence or credible lay 
evidence of peripheral neuropathy of any lower or upper 
extremity, joint disorder, back disability, or disability 
manifested by a breathing problem that is causally related to 
service or shown within a presumptive period.  Consequently, 
the Veteran has not presented evidence indicating a nexus 
between a current condition and service.  Thus, there exists 
no reasonable possibility that a VA examination would result 
in findings favorable to the Veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues decided herein.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including at his June 2006 
personal hearing.  The Board additionally finds that general due 
process considerations have been complied with by VA, and the 
Veteran has had a meaningful opportunity to participate in the 
development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

In its decisions, the Board is required to apply caselaw issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

The Veteran seeks service connection for peripheral neuropathy of 
the upper and lower extremities, for a joint disorder, for a back 
disability, and for a disability manifested by a breathing 
problem.  He contends that these conditions developed in service 
and have been present since that time.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeals will be denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In the case of degenerative disease of the back, service 
connection may be granted if the disease is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

However, whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.  Further, after a 
determination of competence is made, the Board is further 
obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of the 
claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board 
has the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

The Veteran's service treatment records do not reveal any 
complaints or findings of peripheral neuropathy, a joint 
disorder, a back disorder, or a disability manifested by a 
breathing problem, including on discharge examination in January 
1956.  

Given the Veteran's allegation of having incurred these disorders 
as a result of activities during his initial basic training at 
some point shortly after his January 1954 enlistment, the Board 
has carefully examined a service department December 1954 report 
of medical examination.  In a report of medical history 
questionnaire, the Veteran denies then having, or ever having 
had, "bone, joint, or other deformity;" a "painful or 'trick' 
shoulder or elbow;" a "'trick' or locked knee;" "foot 
trouble;" and "neuritis."   The accompanying report of medical 
examination indicates that the Veteran's spine and other 
musculoskeletal systems, lower and upper extremities, 
neurological and respiratory systems were all "normal" on 
clinical evaluation.  

As noted, the Veteran's separation physical examination report 
notes identical findings.  These medical records are highly 
probative both as to the Veteran's subjective reports and their 
resulting objective findings.  They were generated with a view 
towards ascertaining the Veteran's then-state of physical fitness 
and are akin to  statements of diagnosis or treatment.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see also 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).


Further, in both December 1954 and prior to his separation from 
active duty in January 1956, the Veteran was assigned PULHES 
profiles indicating that he was in an excellent state of both 
physical and mental fitness.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992); (Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of the 
veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in the military service.  

The evidence instead indicates that the Veteran sustained these 
disabilities in the 1980's time frame.  In February 1986, it was 
reported that the Veteran injured his back in September 1985.  In 
a June 1990 letter to an insurance company, it was noted that the 
Veteran had then worked in the construction injury for 22 years, 
and that he had "initially" injured his back in 1987 in an 
employment accident; and reinjured it in September 1988 when he 
experienced low back pain and radiating pain in both legs.  

Shortness of breath was noted in private treatment records dated 
in November 1995.  Lumbosacral segmental dysfunction was noted in 
private treatment records dated in January 2000, and it was 
reported in August 2000 that the Veteran injured his neck, 
shoulder, and low back in an accident in January 2000.  
Bronchitis was diagnosed in November 2000 and chronic obstructive 
pulmonary disease was noted in March 2002.  An evaluation for 
symptoms of claudication of the lower extremities was conducted 
in December 2002.  

However, none of the medical evidence reviewed above, or 
contained in the claims folders including the Social Security 
Administration folders indicates that the onset of symptoms of 
the Veteran's claimed disorders was in, or as a result of any 
incident of active military service.

Lay statements in support of the Veteran's claims from his 
brothers and sister were added to the claims files in December 
2003.  However, those statements and that of the Veteran are 
plainly not credible when examined in light of the medical 
evidence showing both that the Veteran was in excellent physical 
condition at the time of his discharge and that evidence 
indicating that the Veteran sustained these disorders many years 
after service. The above evidence shows that there is no medical 
evidence of peripheral neuropathy, a joint disorder, a back 
disorder, or a disability manifested by a breathing problem until 
more than 30 years after service discharge.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim).  There is also no favorable nexus opinion on file.

In sum, the Veteran's recent statements asserting that his 
disabilities are due to service are not credible with the 
remainder of the evidence of record.  The Veteran is certainly 
competent to report his symptoms and medical history.  Jandreau 
v. Nicholson, 492 F.3d 1372 (2007).  However, recent testimony 
from the Veteran and recent statements from the Veteran and his 
family are directly contradicted by his service discharge report 
and the post-service medical evidence of record.  These 
contemporaneous documents are afforded significant probative 
weight, since they were created at the time of service or at the 
time of medical treatment, as compared to statements given many 
years later.  As a result, this evidence is more probative.  
Therefore, continuity of symptomatology since service for 
peripheral neuropathy of the upper and lower extremities, for a 
joint disorder, for a back disability, and for a disability 
manifested by a breathing problem is not established and service 
connection for each of these disabilities must be denied.

Additionally, as the Veteran is not service connected for 
peripheral neuropathy of the lower extremities, secondary service 
connection for any disability as due to peripheral neuropathy of 
the lower extremities cannot be granted.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for peripheral neuropathy of the right lower 
extremity is denied.

Service connection for peripheral neuropathy of the left lower 
extremity is denied.

Service connection for peripheral neuropathy of the right upper 
extremity is denied.

Service connection for peripheral neuropathy of the left upper 
extremity is denied.

Service connection for a joint disorder is denied.

Service connection for a back disability is denied.

Service connection for a disability manifested by a breathing 
problem is denied.


REMAND

With respect to the issues involving a disability manifested by 
headaches, a disability manifested by dizzy spells, a prostate 
disorder, and heart disease, the Board notes that a VA nexus 
opinion has not been obtained on whether the Veteran currently 
has any of these disabilities due to service despite complaints 
in service of headaches, dizziness, and heart problems and a 
finding of a varicocele on discharge examination in January 1956, 
as well as post-service complaints involving these disabilities.  

Additionally, with respect to the new and material issue on 
appeal, a March 2006 decision by the United States Court of 
Appeals for Veterans Claims (Court) has expanded the information 
that must be provided to a claimant seeking to reopen a 
previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 
9 (2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the claimant 
of the evidence and information that was necessary to reopen the 
claim and notifying the claimant of the evidence and information 
that was necessary to establish entitlement to the underlying 
claim for the benefit sought.  The Court further held that VA 
must, in the context of a claim to reopen, look at the basis of 
the denial in the prior decision and provide a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  The record does 
not reflect that the Veteran was provided notice that complies 
with the Kent ruling.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the etiology of a disability.  See also 
38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will ascertain if the Veteran has 
received any VA or non-VA medical treatment for 
any of the disabilities on appeal that is not 
evidenced by the current record.  The Veteran 
will be provided with the necessary 
authorizations for the release of any treatment 
records not currently on file.  The RO/AMC will 
then obtain these records and associate them 
with the claims folder.  If VA is unsuccessful 
in obtaining any medical records identified by 
the Veteran, it must inform the Veteran of this 
and provide him an opportunity to submit copies 
of the outstanding medical records.  

2.  The appellant should be provided 
notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) (2002) and 38 C.F.R. 
§ 3.159(b) (2009) and the Court's decision 
in Kent, as above, with respect to the 
issue of whether new and material evidence 
has been received to reopen a claim for 
service connection for hypertension.  
Apart from any other requirements 
applicable under 38 U.S.C.A. § 5103(a) 
(2002) and 38 C.F.R. § 3.159(b) (2009), 
the RO should advise the appellant of the 
evidence and information that is necessary 
to reopen the claim and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for 
the benefits sought.  In doing so, the RO 
should advise the appellant of the element 
or elements required to establish service 
connection for hypertension that were 
found to be insufficient in the previous 
denial.

3.  After the above, the RO/AMC will afford the 
Veteran a relevant physical examination(s), to 
be conducted by a qualified examiner(s), to 
ascertain the nature and etiology of any 
disability manifested by headaches, disability 
manifested by dizzy spells, prostate disability, 
and/or heart disease.  The following 
considerations will govern the examination(s):

a. The entire claims folders and a 
copy of this remand will be made 
available to the examiner(s) in 
conjunction with the examination(s).   
The examination report(s) must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner(s) will determine the 
etiology of any current disability 
manifested by headaches, disability 
manifested by dizzy spells, prostate 
disability, and/or heart disease.     

c.  In all conclusions, the 
examiner(s) must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  If the examiner(s) is(are) 
unable to render an opinion without 
resort to speculation, this must be 
noted and explained.

d.  If the examiner(s) responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the RO/AMC will attempt to clarify 
whether there is evidence that needs 
to be obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.

Any necessary tests or studies must be 
conducted, and all clinical findings should be 
reported in detail and correlated to a specific 
diagnosis.  The report prepared must be typed.  

4.  The RO/AMC will notify the Veteran that it 
is his responsibility to report for the above 
examination(s) and to cooperate in the 
development of the claims.  The consequences for 
failure to report for a VA examination without 
good cause may include denial of a claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation should 
be obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

5.  Following completion of the foregoing, the 
RO/AMC will review the claims files and ensure 
that all required developmental actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  If any 
report does not include all test reports, 
special studies or fully detailed descriptions 
of all pathology or adequate responses to the 
specific opinions requested, the report must be 
returned to the providing physician for 
corrective action.

6.  After the above have been completed, the 
RO/AMC will then readjudicate the issues on 
appeal, including whether new and material 
evidence has been received to reopen the claim 
for service connection for hypertension, based 
on all of the evidence of record.  If any issue 
continues to be denied, the RO/AMC should 
provide the Veteran and his representative with 
a supplemental statement of the case (SSOC) and 
the opportunity to respond thereto.  The SSOC 
must contain notice of all relevant actions 
taken on the claims for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


